Title: To George Washington from Henry Knox, 15 September 1793
From: Knox, Henry
To: Washington, George


          
            sir
            Near Philadelphia 15 Septr 1793
          
          On the 13th I received a letter from General Wayne dated the 8th ultimo. He
            acknowledges to have received mine of the 20th of July, written in consequence of an
            express from the Commissioners forbidding him from encreasing his force at the head of
            the line. He complains of these orders and says that “our greatest difficulty will
            result from the want of timely supplies of provisions at the head of
              the line.” 
          One of the contractors is here and says they have an abundance of provisions at Fort
            Washington, and means, to carry on at once a large Supply equal to 200000 rations. I
            have directed him to make specific and official returns of the quantity on hand, the
            quantity he can move with the Army, and the supply he can keep up with the Army while
            operating towards the Miami villages and the rapids of the Omee river.
          Brigr General Posey has been into Kentucky and reports to Genl Wayne that the
            voluntiers are all or nearly all engaged so as to march at a moments warning.
          The express from the Commissioners arrived at Pittsburg the 1st instant and was sent
            off the same day, the three copies, also arrived before the 3d, and were also all sent
            off to head quarters. General Wayne would probably
            receive the first on the 8th, his voluntiers would I should imagine all arrive by the
              1⟨9⟩ or 20th instant, so that he would then be able
            then to move forward at the rate of 15 miles a day—I should hope that he would move with
            his whole force from Fort Jefferson—the 1st of October at furthest. he states his
            regular troops for action to be about 2800, officers included. to these will be added of
            the detachments not arrived, at least 200—If he obtains his whole number of 1500 mounted
            voluntiers, his force will be equal to every savage combined, to the south of the lakes,
            and north of the Ohio. God grant him success!
          
          
            
              
              Map 1. Northwest
                Territory, 1792–1793.(Click thumbnail for larger version in new window)
            

          
          
          
            
              
              Map 2. Southwest
                Territory, 1792–1793.(Click thumbnail for larger version in new window)
            

          
          
          I have received a letter from Genl Smith secretary of the southern territory dated the
            23 August giving an account of another lawless expedition against the cherokees, in
            which were killed ten indian men, two Women, and sixteen women taken prisoners this
            expedition consisted of 180 mounted voluntiers under Colo. Dohorty. The consequence of this and such other expeditions is, that the
            cherokees are preparing to attack the territory with their whole Force. Apprehensions
            are great, and a considerable force is called out for the defence of the Country. An
            expence of one hundred thousand Dollars will probably be thus incurred by the said
            expeditions before the meeting of Congress!
          I have received a letter from Mr Seagrove of the 22 ultimo dated at Savannah in which
            he says that all continues quiet and that he was preparing to set off to the Rock
            Landing with the intention of going into the Indian Country provided the party should
            meet him at the Oakmulgee as he had requested to escort him into the nation.
          Colonel Pickering and Mr Randolph have arrived. The former found the yellow fever in
            his family having a son and servant sick with it but both likely to do well. Mr Randolph
            is with the attorney General. I have not seen either of them but Colonel Pickering has
            sent me their journal.
          The fever made great havoc the last week. among others Doctr Warner Washington. Doctor
            Rush’s success however is great indeed. I understand that he has given his medicine to
            upwards of 500 patients. He does not pretend to say they have all had the yellow fever
            but many undoubtedly had, and he lost only one since he adopted his new mode. He has
            acquired great honor in visiting every body to the utmost of his power. but his
            applications have been so general that it was utterly impossible to attend to all of
            them. But he directs the medicine and the Apothecaries prepares it.
          Mr Dupont the french Consul is dead with it. Mr Willing and Mr Barclay are well.
          Colonel and Mrs Hamilton have both recovered by a mode quite different from Rushes, and
            which is published under the signature of A.K.—Doctor
            Kuhn—They set off on saturday last for New York.
          
          The different opinions of treatment excite great inquietude—But Rush bears down all
            before him—so that I think if the weather should be cold, together with some rains that
            the fever will hardly be known on the 1st of Novr. from the opinions collected from a
            variety of quarters I do not think it encreases. the great seat of it at present seems
            to be from 2d to 3d street, and thence to Walnut streets. Water street however continues
            sickly. But the alarm is inexpressible. Every body who could, has removed into the
            Country.
          I hope to be able to set off hence eastward on the 19th or 20th—All the public offices
            of the State and of the U.S., are shut I beleive, or at least that very litle is done in
            them, exepting the war office—But as all my efficient clerks have left me from
            apprehension, mine will be as the others. According to my view however nothing will
            suffer during my absence as I shall put into train of execution, all the preparations
            directed.
          I beleive the french ships did not sail until the 15th from NewYork. Not a word has
            transpired of the communications to Mr Genet. The July
            packet has arrived. No news from Europe.
          Since writing the above I have seen Colonel Pickering, and also I have read the
            Journal. The verbal information, added to the written, remove every doubt of the source
            of the opposition, covered however in the most plausible manner. From his information it
            would appear impracticable to collect of the hostile Indians more than
              one thousand. He says that the most sensible of the quakers are of opinion that
            the United states have offered all that they ought to offer. He is of opinion that Brant has acted faithfully, and that the
            English do not much like him. I am Sir With the most perfect respect and attachment Your
            humble Servt
          
            H. Knox
          
        